Title: To George Washington from John Augustine Washington, 8 July 1784
From: Washington, John Augustine
To: Washington, George



My dear Brother
Bushfield [Westmoreland County, Va.] 8 July 1784

Your favour of the 30th of June with the inclosed extracts &c. I had the pleasure to recieve last night—I am under very great obligations to you for the trouble you have taken upon this occasion, and also for your kind intention of writing to Colo. Tilghman, if you can understand he is in such a way of business as to promise a youth of application a tolerable share of knowledg in Mercantile business—you must be perfectly acquainted with this Gentlemans disposicion and abilities in General, and no doubt Mr Morris must be satisfyed of his Mercantile knowledg by his ingaging with him in trade —I should therefore suppose it probeble that Corbin might do very well under his direction—in the first place Colo. Tilghmans regard and respect for you may induce him to take more pains in instructing my Son then could other wise be reasonably expected, in the next place, altho his trade may not be so extensive as some Houses in Philadelphia, yet if he has a good General Knowledg of trade he will have more leisure to communicate that knowledg to others—and I am convinced that more Genl knowledg of trade may be acquired from Conversacion then Study, tho both is necessary, as to the business of the Counting House there is no doubt but that may be acquired there as no doubt regular bookkeeping is observed—It would give me great pleasure if Corbin goes to Colo. Tilghman that he could board in his Family; there are many objections to a boarding House;

even if we were vainly & rediculously to suppose that a youths morals could not be corrupted, he must be rendered in some degree unhappy from not having it in his power to chuse his Company—Mr Constables proposicion, to say nothing of the extravigance of the demand (which is realy beyond what I could afford) would not in other respects answer at Corbins time of life—a youth of 14 or 15 years of age taken with all the indiffirence that Mr Constable expresses in his letter to Mr Morris  probebly would by the time they arived to Corbins age acquire all that could be learned in the Counting House, and in a few years after might with proper instruction make themselves acquainted with the Genl principles of trade—the case is different with Corbin, who must indeavour to carry on his inquiries in the misteries of trade at the same time he is acquiring a knowledg of the Counting house business, and this could not well be accomplished without the Friendship as well as the abilities of the person under whose care he is placed—Corbin can have no objection to laying himself under obligations to stay for three years if it is required, the only possable injury that I can foresee to him is, that in case his Mother should recover her health and spirits, she might consent, and he might find it for his improvement and interest to go abroad for a year or two before that time might expire—Bushrod has wrote to you, and no doubt return’d you his thanks for your kind offer of accompanying you to the Western Country, he I hope will never be more at leisure then at present, that he is waiting the arival of his Law Library, nor can he ever see that Country under greater advantages then by accompanying of you—Bushrod is much recovered, Mrs Washington Better then when I had the pleasure of seeing you, tho but poorly yet—Corbin has been very unwell, and is still complaining—we are happy to hear that you and my Sister and the Family are well, that you may continue so, and injoy all the cumforts of this world is the sincere wishes of Mrs Washington as well as Your Sincerely Affe & Obt Brother

John Auge Washington

